By the Court.
This is a suit in equity to restrain the foreclosure of a mortgage. A decree was entered wherein is the statement that the case was argued by counsel and “upon the bill and answers and the plaintiff’s opening and plaintiff’s offer of proof, it is ordered, adjudged and decreed that the bill be and hereby is dismissed without costs.” No opening nor offer of proof is printed in the record. There is no statement of material facts. The decree must stand if within the scope of the pleadings. Manifestly no error is disclosed. O’Brien v. Gove, 208 Mass. 325. Levinson v. Connors, 269 Mass. 209. Milne v. Walsh, 285 Mass. 151.

Decree affirmed.